          Case 2:17-cr-00188-JAM Document 149 Filed 08/19/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814

5    Attorney for Defendant
     KENNETH KEYES
6
7
8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        )   No. 2:17-cr-188-JAM
                                                      )
12                          Plaintiff,                )   ORDER TO CONTINUE THE DEALINES
                                                      )   FOR THE OPPOSITION AND REPLY TO
13   v.                                               )   THE GOVERNMENT’S MOTION IN
                                                      )   LIMINE #2
14   KENNETH KEYES and                                )
     LEROY WEBER,                                     )   JUDGE: Hon. John A. Mendez
15                                                    )
                            Defendants.               )
16                                                    )

17
18            It is hereby ordered that the following dates be adopted as the new dates for the

19   opposition and reply to the Government’s Motion in Limine no. 2 (docket number 140):

20            Opposition to motion: August 24, 2021

21            Reply to opposition: August 31, 2021

22
23   DATED: August 18, 2021                            /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
24
                                                       UNITED STATES DISTRICT COURT JUDGE
25
26
27
28
